Citation Nr: 0125216	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis B.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1984 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a May 1993 RO decision which granted 
service connection and a 0 percent rating for hepatitis B; 
the veteran appeals for a higher rating.  This issue was 
remanded by the Board in July 1996 and November 1998.  The 
present Board decision addresses this issue.

The veteran also appeals to the Board from a July 1999 RO 
decision which denied claims for service connection for a 
left leg disability, a skin disability, and a sinus 
disability.  The veteran submitted a timely notice of 
disagreement with this decision in August 1999, a statement 
of the case was issued in September 1999, and a timely 
substantive appeal was submitted in September 1999.  As the 
appeal of the service connection issues is timely (see 
38 U.S.C.A. § 7105), the issues are to be reviewed on a de 
novo basis.  (In supplemental statements of the case, the RO 
incorrectly applied rules of finality and improperly stated 
the issues to involve whether new and material evidence had 
been submitted to reopen the claims for service connection.)  
The issues of service connection for a left leg disability, a 
skin disability, and a sinus disability are the subject of 
the remand at the end of the present Board decision.  




FINDING OF FACT

Hepatitis B is nonsymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis B have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Code 7345 (2000 & 2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

Service medical records contain a medical evaluation board 
work-up in September 1992, which concluded that he veteran 
most like had a remote history of hepatitis B infection, and 
was most likely in the carrier state with a very low chance 
of developing chronic active hepatitis.  It was recommended 
that he have semi-annual liver function tests as follow-up 
over the next few years, earlier if he developed jaundice or 
abdominal pain.  The veteran's October 1992 service 
separation examination noted an asymptomatic hepatitis B 
infection.

On a VA examination in December 1992, the veteran reported no 
history of abdominal discomfort.  Liver function tests were 
noted to be unremarkable with no abnormalities.  The 
hepatitis B profile indicated a negative hepatitis B antigen 
but positive hepatitis B core antibody, positive ANTI HBS and 
positive Hepatitis E antibody, indicating a carrier state.  
The diagnosis was hepatitis B carrier, asymptomatic.

A VA hospitalization in February 1993 disclosed a undescended 
cecum and a high-riding appendix.  

At an RO hearing in December 1993, the veteran testified that 
he had jaundice and abdominal symptoms associated with his 
hepatitis B.  

On a VA examination in May 1997, it was reported that a blood 
test in service had shown positive antibodies for hepatitis 
B, and that he did not have a history of jaundice, or any 
other trouble.  On examination, he had no evidence of 
jaundice, specifically, no scleral icterus.  There was no 
indication that the disease was currently active, and he had 
no attacks or limitation of activities.  Chemistry profile 
was normal.  The hepatitis profile showed total hepatitis to 
be positive and antibodies to be positive.  The diagnosis was 
positive antibodies for hepatitis B.  

In February 1999, the veteran was seen with complaints of 
trouble sleeping, headaches, and intermittent nausea.  The 
pertinent assessment was peptic ulcer disease, and he was 
advised to eat small frequent meals, and sit up for two hours 
afterwards.  

On a VA examination in August 2000, the examiner noted that 
the claims file had been reviewed.  The veteran denied any 
history of gastrointestinal disturbances or history of 
abdominal pain.  He had some reflux symptoms and heartburn.  
Currently he was not being treatment for liver disease.  
Liver function tests were normal.  The hepatitis B test 
indicated serological evidence of immunity.  The veteran was 
noted to be asymptomatic with regard to a liver problem.  

B.  Analysis

The veteran claims a compensable rating for his service-
connected hepatitis B.  He has been provided with VA 
examinations, and pertinent treatment records have been 
obtained.  The notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As in effect prior to July 2, 2001, the rating schedule 
provides that healed, nonsymptomatic infectious hepatitis is 
noncompensable.  Where there is demonstrable liver damage 
with mild gastrointestinal disturbance, a 10 percent rating 
is warranted.  38 C.F.R. § 4.114, Code 7345 (2000).    

Effective July 2, 2001, chronic liver disease without 
cirrhosis, including hepatitis B, which is nonsymptomatic, 
warrants a noncompensable evaluation.  Intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period, warrants a 10 percent 
rating.  38 C.F.R. § 4.114, Code 7345 (2001).  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note (2).  

As the veteran's claim for a higher rating was pending when 
the regulations were revised, he is entitled to the version 
most favorable to him.  Karnas v.  Derwinski, 1 Vet.  App.  
308 (1990).  However, the new rating criteria may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-2000.  

The veteran contends that a compensable rating is warranted 
for his service-connected hepatitis B.  He maintains that his 
current gastrointestinal problems are manifestations of his 
hepatitis.  However, there is no medical evidence linking any 
gastrointestinal symptoms to his hepatitis.  When discharged 
from service in October 1992, it was noted that he had 
asymptomatic hepatitis B.  Subsequent treatment records have 
been consistent with this assessment.  VA examinations in 
December 1992, May 1997, and August 2000 all resulted in the 
conclusion that his hepatitis B was asymptomatic.  VA 
treatment records have not shown any jaundice, and his 
gastrointestinal complaints have not been medically 
attributed to hepatitis B.  While competent to report on 
observed manifestations, the veteran, as a layman, is not 
competent to provide a medical opinion as to the actual 
diagnosis or etiology of his symptoms.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The credible medical evidence demonstrates that hepatitis B 
has been asymptomatic since service.  Thus a noncompensable 
rating is warranted for the condition under either the old or 
new version of Code 7345.  Moreover, there is no identifiable 
period of time since the effective date of service connection 
during which his hepatitis was compensable.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  

The preponderance of the evidence is against the claim for a 
compensable rating for hepatitis B.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable evaluation for hepatitis B is denied.


REMAND

The veteran claims service connection for  left leg, skin, 
and sinus disorders.  

The service medical records from the veteran's 1984-1992 
active duty include several references to left lower 
extremity problems (including the left knee), although the 
service discharge examination was negative for any chronic 
left lower extremity disorder.  Post-service medical records 
show some left lower extremity complaints.  The veteran 
maintains, in part, that he has a left lower extremity 
problem secondary to his service-connected right knee 
disorder.  Service medical records show various skin problems 
including pseudofolliculitis barbae, venereal warts, and 
removal of the left great toenail with onychomycosis 
(fungus), although the service discharge examination was 
negative for any chronic skin condition.  Post-service medial 
records include reference to onychomycosis of the toenails 
and a right great toenail problem.  The veteran asserts he 
has other skin conditions as well, and in a September 2000 
statement he said such would be shown by the medical records 
at the Tuskegee VA medical facility beginning within the year 
after service.  Service and post-service medical records 
contain references to sinusitis, although it is unclear 
whether such has ever been shown be sinus X-rays.  

As part of the VA's duty to assist in developing the claims, 
an effort should be made to obtain any additional post-
service treatment records concerning the claimed 
disabilities, including records of claimed treatment at the 
Tuskegee VA medical facility from the year after service.  
The veteran has not had a VA compensation examination on 
these service connection claims, and given the current 
information of record, such is warranted as part of the duty 
to assist.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Accordingly, the service connection claims are remanded for 
the following action:

1.  The RO should ask the veteran to 
clearly identify (names, locations, 
dates) all VA and non-VA medical 
providers who have examined or treated 
him since service for left lower 
extremity, skin, and sinus disorders.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  This includes, but is 
not limited to, records of claimed 
treatment at the Tuskegee VA medical 
facility from the years immediately 
following the veteran's October 1992 
discharge from service.

2.  Thereafter, the veteran should 
undergo VA examinations to determine the 
existence and etiology of  left lower 
extremity, skin, and sinus disorders.  
The claims folder must be provided to and 
reviewed by each doctor in conjunction 
with the examinations, and the 
examination reports should note that such 
has been accomplished.  The examinations 
should include the following:

a.  An orthopedic examination.  The 
doctor should diagnose all current 
disorders of the left lower 
extremity.  Based on examination 
findings, a review of historical 
records, and medical principles, the 
doctor should provide a medical 
opinion, with full rationale, as to 
the date of onset and etiology of 
all left lower extremity disorders, 
including whether they are related 
to findings shown in service, or 
related to the service-connected 
right knee disability.

b.  A dermatology examination.  The 
doctor should diagnose all current 
skin disorders of all parts of the 
body.  Based on examination 
findings, a review of historical 
records, and medical principles, the 
doctor should provide a medical 
opinion, with full rationale, as to 
the date of onset and etiology of 
all skin disorders, including 
whether they are related to findings 
shown in service.

c.  A sinus examination.  This 
examination should include sinus X-
rays, and the doctor should diagnose 
any current sinusitis or other 
disorders of the sinuses.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset 
and etiology of any sinus disorder, 
including whether such is related to 
findings shown in service.

3.  Thereafter, the RO should review the 
claims for service connection for left 
leg, skin, and sinus disorders.  If the 
claims are denied, the veteran and his 
representative should be issued as 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

